HAMILTON, Judge,
delivered the following opinion:
1. Tbe present motion is for tbe court to reconsider previous orders of tbis court, dated October 28,1913, confirming tbe order of tbe referee of September 4, 1913, and also tbis court’s order confirming another order of tbe referee dated December 6, 1913, in regard to a certain warehouse mortgaged by Solá é Hijo, S. en C., to Celestino Sola, on Ruiz Belvis street, Caguas. It appears that tbe points now presented have not been previously before tbe court. Tbe principal matter involved is tbe effect of tbe record after tbe declaration of bankruptcy, of a mortgage executed and annotated previous to tbe adjudication, tbe more especially where tbe annotation is within four months before tbe adjudication, but tbe mortgage itself is dated almost a year earlier. Involving as tbis does tbe Mortgage Law of Porto Rico, tbe court would prefer to decide tbe law only with all tbe facts before it.
2. Hnder other circumstances tbe matter (decided at a previous term) might be considered as res judicata,, but in bankruptcy matters are to be considered as open to reconsideration so long as tbe case is before tbe court and tbe interests affected are unchanged. Re Ives, 51 C. C. A. 541, 113 Fed. 911, 913; Re Lemmon & G. Co. 50 C. C. A. 241, 112 Fed. 296; General Order XXI., § 6; § 2, §§ 2 and 6, Bankruptcy Act. Such seems to be tbe fact in tbe application at bar, and tbe rehearing will be granted.
It follows that tbe two orders of tbis court mentioned are set aside, and tbe motion herein filed is ordered to stand as a petition, and tbe answer as filed to stand as tbe answer thereto, and tbe matters contained are referred to special referee, H. G. *195Molina, for consideration at large and report thereon, upon the petitioner’s giving bond to be approved by the court in the sum of $1,000. If the parties can agree upon the facts, the court will take a final submission without reference to the referee.
It is so ordered.